*1013OPINION.
TRussell:
In the Appeal of Hagemeister Food Products Co., 2 B. T. A. 21, the Board found itself unable to allow a deduction based upon the obsolescence of saloon equipment where neither the cost nor the March 1, 1913, value of such properties was furnished. In the instant case the petitioner has gone one step further and has established the cost of an aggregate of many items of improvements upon leased premises, furniture, and other fittings, appropriate’ to the operation of a saloon and beer garden. It appears from the testimony that some portions at least of the improvements and equipment continued usable and have been used since the business for which they were installed was discontinued. The record, however, is silent as to the continuing value of such articles as were continued in use as well as of the salvage value of those articles which ceased to be usable. Under such conditions the Board can not determine what, if any, was the amount of the actual loss sustained.
In adjusting the petitioner’s tax liability for the year ended October 31,1919, it should be allowed a deduction for depreciation of the properties here under consideration in the amount of one twenty-fifth of their cost. In other respects the determination of the Commissioner must be approved.
Order of redetermination will be entered on 15 days’ notice, under Bule 50.